Citation Nr: 0928522	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess 
of 30 percent for the Veteran's posttraumatic stress 
disorder.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's left knee arthroscopic and partial medial 
meniscectomy residuals, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from August 1988 to February 
1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Muskogee, Oklahoma, Regional Office which established service 
connection for posttraumatic stress disorder (PTSD); assigned 
a 30 percent evaluation for that disability; denied service 
connection for a chronic headache disorder; and denied an 
increased evaluation for the Veteran's left knee arthroscopic 
and partial medial meniscectomy residuals.  In December 2008, 
the Board remanded the Veteran's claims to the RO for 
additional action.  

In March 2009, the Huntington, West Virginia, Regional Office 
(RO) granted service connection for a chronic headache 
disorder and assigned a 30 percent evaluation for that 
disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In March 2009, the Veteran submitted digitalized medical 
records from the Omni Medical Group.  In June 2009, the Board 
contacted the Veteran and informed him of his right to waive 
initial review of the additional documentation by the RO.  
The Veteran did not respond to the Board's notice.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the Veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:
Readjudicate the Veteran's entitlement to 
an initial evaluation in excess of 30 
percent for his PTSD and an increased 
evaluation for his left knee arthroscopic 
and partial medial meniscectomy 
residuals.  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

